DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosie et al. (US 7,395,877, hereinafter Hosie).
With regard to claim 1, Hosie discloses a method for working an underground arcuate path (the “path” being the wellbore 105) around an obstacle (note the arcuate path shown at the heel portion of the well in Fig. 1, the “obstacle” being the portion of the earth formation that is not drilled through and is in a sense “avoided”), comprising the steps of:
lowering an annular pressure within a space encircling a drill pipe (the pump 300 lowers pressure within the space 150 that surrounds the drill pipe 120);
wherein said step of lowering the annular pressure within the space encircling the drill pipe is performed by sucking a volume of drilling fluid out of the space encircling the drill pipe (the pump 300 sucks a portion of fluid out of the annular space 150, which is indicated by arrows 305).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosie.
With regard to claim 2, Hosie discloses the steps of:
extending a casing (110) into at least a lead portion of the underground arcuate path (note that the casing extends all the way from the surface to the arcuate portion of the wellbore) wherein the underground arcuate path is surrounded by a volume of earth and adjoining the casing into the earth of the underground arcuate path (via cement 115);
placing a (300) proximate an opening (note that pump 300 is proximate the surface of the earth, which is the “opening” to the arcuate path) to the underground arcuate path;
working the underground arcuate path (“working” simply consists of whatever operations are conducted while the string is downhole);
pumping the volume of drilling fluid into the underground arcuate path for transferring the volume of drilling fluid from the underground arcuate path to a surface (see arrows 140 and 145);
wherein said steps of lowering the annular pressure within the space encircling the drill pipe by sucking the volume of drilling fluid out of the space encircling the drill pipe comprises pumping a volume of fluid through said (300); and
recovering the volume of drilling fluid at the surface (see arrows 145 going all the way to the surface).
	Hosie, in the Fig. 1 embodiment, fails to disclose the pressure-lowering device being a Venturi device.  Instead, Fig. 1’s pressure-lowering device is a pump 300.
	Hosie, in the embodiment of Fig. 4, shows that the device can be a Venturi device (see Venturi elements 455, 465, etc.).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the Fig. 1 embodiment of Hosie by utilizing the Fig. 4 Venturi device in place of the pump 300 from Fig. 1, as such a modification would have amounted to the simple substitution of one annular pressure-lowering means for another to achieve a predictable result.
With regard to claim 3, Hosie discloses the step(s) of:
closing the casing (by providing wellhead 135);
together with closing the casing, sealing to the drill pipe (via packer 130) whilst optionally turning and axially moving the drill pipe (this step is optional and not required, nevertheless Hosie discloses this anyway in the second paragraph of the detailed description—“the bit rotates at the end of the string 120…and rotation is either provided at the surface of the well or by a mud motor” and this occurs while the packer 130 is in place); and together with closing the casing, controlling the annular pressure within the space encircling the drill pipe (pressure control is provided by the wellhead equipment 135).
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosie in view of Sokol et al. (US 2011/0036638, hereinafter Sokol).
With regard to claims 4-6, Hosie, as modified, fails to disclose the pressure control (which is provided by wellhead 135 and packer 130) being provided by a rotating control device which is a rotating blowout preventer, and Hosie further fails to disclose forming an entry pit at the surface proximate the casing and the RCD.
Sokol discloses a method of drilling, in which an RCD comprising a rotating BOP (element AB in Fig. 1B) is used for pressure control.  Furthermore, Sokol discloses forming an entry pit at the surface near the BOP (see element B in Fig. 1B).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Hosie by providing the rotating BOP and entry pit of Sokol, as Sokol shows that such means were conventional at the time of filing and their use would have yielded predictable results.
	With regard to claim 7, Hosie as modified by Sokol fails to disclose the step of cleaning the volume of drilling fluid after the step of recovering the volume of drilling fluid at the surface.
	Sokol further teaches cleaning the drilling fluid after recovery (see, for example, shale shakers in Fig. 9).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Hosie by cleaning the drilling fluid after recovery, as taught by Sokol, in order to reuse the drilling fluid without risk of damage to downhole devices from drill cuttings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676